Exhibit 20 to Form 10-K For Immediate Release September 26, 2013 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter ended June 30, 2013, were $.31, including a gain on the sale of its location in Winter Park, Florida in May 2013. Without the sale, the quarter would have shown a loss of $.02 per share. Fiscal year 2013 earnings were $.61 per share, with $.32 contributed by the discontinued operation and sale at Winter Park. Earnings per share for the prior year fourth quarter were $.01 and were $.28 for the 2012 fiscal year. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com . Bowl America operates 18 bowling centers and its stock trades on the NYSE MKT with the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Thirteen Weeks Ended 06/30/13 Thirteen Weeks Ended 07/01/12 Fifty-two Weeks Ended 06/30/13 Fifty-two Weeks Ended 07/01/12 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Gain on sale of assets Interest and dividend income Earnings (loss) from continuing operations before taxes ) ) Earnings (loss) from continuing operations $ ) $ $ $ Earnings (loss)from discontinued operations-net of tax ) ) Net Earnings Comprehensive Earnings $ ) $ $ $ Weighted average shares outstanding Earnings per share from continuing operations ) Earnings per share from discontinued operations ) EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 06/30/13 07/01/12 ASSETS Total current assets including cash and short-term investment of $4,388 and $6,196 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
